Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues Astier fails to disclose “wherein the nanochannel extends laterally into the dielectric layer on opposite sides of the first nanoelectrode and the second nanoelectrode”. Applicant points to how the electrodes “fill” the trench in Astier and therefore it cannot teach the limitation. However, the limitation simply requires that the channel extends “laterally” on opposing sides of the electrodes, i.e. extending laterally between a first side of the first electrode and a second side of the second electrode, which is clearly taught by the figures of Astier. If Applicant wishes a more limited structural recitation in the claim, Applicant is advised to amend the claim to more distinctly set forth the desired configuration. 

Applicant also alleges Astier fails to disclose the first nanoelectrode extending into the channel and the second nanoelectrode extending into the channel because “the first nanoelectrode and second nanoelectrode could not extend into the trench because there is no portion of the first layer or second layer outside the trench”. Applicant argues “a feature cannot extend into something if there is nothing outside the boundary defined by the trench”. It is unclear what Applicant intends by this argument. The electrodes extend into the channel as they are disposed within the channel and extend along a portion therein. If Applicant wishes a more specific configuration, Applicant is advised to amend the claim as such or clarify the argument on record. 


	Applicant’s arguments regarding a single element being used to teach two elements in the claims are not persuasive as they are a mischaracterization of the rejection. It is clear from the disclosure that the electrodes are a single monolithic body wherein Applicant elects to refer to one section as a first electrode and another section as a second. This is further supported by the express language of Claim 7. As such, Examiner properly applied such an interpretation to the claim language. There is no use of a single element to teach two but instead, Examiner properly relies on a first portion to teach a first electrode and a second to teach a second electrode. Examiner clearly explained the interpretation on record in the previous action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140302675 by Astier et al (hereinafter Astier).

	Regarding Claim 1, Astier discloses a nanogap device (Fig. 1F teaching the claimed “a nanochannel device”) comprising a substrate (105 Fig. 1F, 3C teaching the claimed “a substrate”) having a dielectric layer disposed thereon (160 Fig. 3C [0038] teaching the claimed “a dielectric layer provided on the substrate”) having a nanochannel within the dielectric layer and two opposing electrodes opposite each other within the nanochannel formed so as to be embedded within the dielectric (115, 125 Fig. 3C teaching the claimed “a nanochannel in the dielectric layer, a first nanoelectrode extending into the nanochannel and a second nanoelectrode extending into the nanochannel opposite the first nanoelectrode, wherein the first nanoelectrode and second nanoelectrode are embedded in the dielectric layer on either side of a nanogap disposed between the first nanoelectrode and the second nanoelectrode”). There is a uniform distance between the electrode within the nanochannel forming the nanogap (Fig. 1F, 3C teaching the claimed “wherein there is a uniform distance between an end-face of the first nanoelectrode and an end-face of the second nanoelectrode”).  The nanochannel extends laterally between the dielectric layer on a first side of one electrode and a second side of the second electrode, opposing the first electrode (Fig. 3C teaching the claimed “wherein the nanochannel extends laterally into the dielectric layer on opposite sides of the first nanoelectrode and second nanoelectrode”. 



	Regarding Claim 4, Astier discloses the electrodes are planar with the dielectric (Fig. 3C teaching the claimed “wherein the nanoelectrode has a top surface at or below a surface of the dielectric layer”). 

Regarding Claim 5, Astier discloses the electrodes are planar with the dielectric (Fig. 3C teaching the claimed “wherein the second nanoelectrode has a top surface at or below a surface of the dielectric layer”).

Regarding Claim 6, Astier discloses opposing faces of the electrodes form the nanogap such that the nanochannel is great in width than the nanogap (Fig. 1F, 3C teaching the claimed “wherein the nanochannel has a width greater than the nanogap”). 

Regarding Claim 11, Astier discloses a nanogap device (Fig. 1F teaching the claimed “a nanochannel device”) comprising a substrate having a dielectric layer disposed thereon (160 Fig. 3C [0038] teaching the claimed “a dielectric layer”) having a nanochannel within the dielectric layer and two opposing electrodes opposite each other within the nanochannel formed so as to be embedded within the dielectric (115, 125 Fig. 3C teaching the claimed “a nanochannel in the dielectric layer, a first nanoelectrode extending past the wall of the nanochannel into the nanochannel and a second nanoelectrode extending past the wall of the nanochannel into the nanochannel opposite the first nanoelectrode”). Each of the electrodes has a planar end face which face each other (Fig. 1F teaching the claimed “wherein the first nanoelectrode has a planar end-face and wherein the second nanoelectrode has a planar end-face facing the planar end-face of the first nanoelectrode”). The electrodes form a nano-gap (Fig. 1F teaching the claimed “on either side of a nanogap”). The nanochannel extends laterally between the dielectric layer on a first side of one electrode and a second side of the second electrode, opposing the first electrode thereby having a width greater than the nanogap formed (Fig. 3C teaching the claimed “wherein the nanochannel extends laterally into the dielectric layer on opposite sides of the first nanoelectrode and second nanoelectrode and has a width greater than the nanogap”.

	Regarding Claim 12, in view of the instant disclosure, it is clear that the claimed “first noble metal electrode” and “second noble metal electrode” are not separate and distinct elements but instead a portion of the electrode structures on opposing sides of the nanochannel (see for example instant Fig. 4 which clearly presents the electrodes are comprising of two regions but not two separate and discrete elements). As such, Examiner applies an interpretation of Claim 12 in view of the instant disclosure wherein a first region of the first electrode may be considered the claimed “first nanoelectrode” and as second region of that same electrode is the claimed “first noble metal electrode.” The same configuration is applied to the second electrode. Therefore, Astier disclosing that the electrodes are formed of noble metals, such as Pd, Pt and Au, ([0017]) satisfies the claimed “wherein a first noble metal electrode is embedded in the dielectric layer and electrically connected to the first nanoelectrode and a second noble metal electrode is embedded in the dielectric layer and electrically connected to the 
	
Regarding Claim 14, Astier discloses the electrodes are planar with the dielectric (Fig. 3C teaching the claimed “wherein the first noble metal electrode includes a top surface at or below a surface of the dielectric layer”). 

Regarding Claim 15, Astier discloses the electrodes are planar with the dielectric (Fig. 3C teaching the claimed “wherein the second noble metal electrode includes a top surface at or below a surface of the dielectric layer”).

Regarding Claim 16, Astier discloses opposing faces of the electrodes form the nanogap (Fig. 1F, 3C teaching the claimed “wherein the nanogap is disposed between opposing faces of the first nanoelectrode and the second nanoelectrode”). 

Regarding Claim 17, Astier discloses the electrodes have the same thickness (Fig. 3C teaching the claimed “wherein the first noble metal electrode and the second noble metal electrode have a same thickness”). 

Regarding Claim 18, Astier discloses the electrodes may be formed of the same noble metal ([0017] teaching the claimed “whereint he first noble metal electrode and the second noble metal electrode include a same material”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Astier.

Regarding Claim 3, Astier discloses the nanogap is between 0.5-5 nm in width ([0010] teaching the claimed “wherein the nanogap has a width in a range of about 2 nm to about 50 nm”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, Astier discloses the nanogap is between 0.5-5 nm in width ([0010] teaching the claimed “wherein the nanogap has a width of between about 2 nm and about 50 nm”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Astier as applied to Claim 1 or 12, further in view of US 20160245789 by Ikeda et al (hereinafter Ikeda).



	However, Ikeda discloses a nano-gap electrode device wherein the electrodes which form the nano-gap include variable widths having a narrowed portion within the nanochannel forming the nanogap and a widest portion distal to the nanogap (Fig. 1 teaching the claimed “wherein the first noble metal electrode and the first nanoelectrode have a same thickness but different widths”). This shape allows for sample material to be guided through the nanogap formed by the narrowed portions during operation ([0099]). 

	As such, a skilled artisan would have been motivated to form the electrodes within Astier’s device in a tapered structure, as taught by Ikeda, so as to guide sample material through the nanogap during operation. 

Regarding Claim 8, Astier discloses the limitations of Claim 1 but fails to disclose the electrodes are formed of variable dimensions. 

	However, Ikeda discloses a nano-gap electrode device wherein the electrodes which form the nano-gap include variable widths having a narrowed portion within the nanochannel forming the nanogap and a widest portion distal to the nanogap (Fig. 1 teaching the claimed “wherein the second noble metal electrode and the first nanoelectrode have a same thickness but different widths”). This shape allows for sample material to be guided through the nanogap formed by the narrowed portions during operation ([0099]). 



Regarding Claim 9, Astier discloses the electrodes may be formed of the same noble metal ([0017] teaching the claimed “whereint he first noble metal electrode and the second noble metal electrode include a same material”). 

Regarding Claim 20, Astier discloses the limitations of Claim 12 but fails to disclose the electrodes are formed of variable dimensions. 

	However, Ikeda discloses a nano-gap electrode device wherein the electrodes which form the nano-gap include variable widths having a narrowed portion within the nanochannel forming the nanogap and a widest portion distal to the nanogap (Fig. 1 teaching the claimed “wherein the first noble metal electrode has a width greater than the width of the first nanoelectrode and the second metal electrode had a width greater than the width of the second nanoelectrode”). This shape allows for sample material to be guided through the nanogap formed by the narrowed portions during operation ([0099]). 

	As such, a skilled artisan would have been motivated to form the electrodes within Astier’s device in a tapered structure, as taught by Ikeda, so as to guide sample material through the nanogap during operation. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Astier in view of Ikeda as applied to Claim 9 or 18 above, and further in view of US 20120122715 by Gao et al (hereinafter Gao). 

Regarding Claim 10, Astier discloses the limitations of Claim 9 but fails to disclose an adhesive between the electrodes and the dielectric. 

However, Gao discloses using an adhesive tape to fix an electrode layer to the silicon oxide dielectric of nanogap device ([0032] and Fig. 5 teaching the claimed “further comprising an adhesion layer between the first noble metal electrode and the substrate, and between the second noble metal electrode and the substrate”). 

Therefore, a skilled artisan would appreciate an adhesive could be used to fix Astier’s electrodes to the dielectric, as taught by Gao, in order to adhere the electrodes thereto.  

Regarding Claim 19, Astier discloses the limitations of Claim 18 but fails to disclose an adhesive between the electrodes and the dielectric. 

However, Gao discloses using an adhesive tape to fix an electrode layer to the silicon oxide dielectric of nanogap device ([0032] and Fig. 5 teaching the claimed “further comprising an adhesion layer between the first noble metal electrode and the substrate, and between the second noble metal electrode and the substrate”). 

Therefore, a skilled artisan would appreciate an adhesive could be used to fix Astier’s electrodes to the dielectric, as taught by Gao, in order to adhere the electrodes thereto.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721